                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                        WESTERN                    DIVISION
ANTHONY NUNES, JR.; ANTHONY NUNES, III; NUSTAR                                  HEARING MINUTES             Sealed:    No
FARMS, LLC,
             Plaintiffs,                                                        Case No.:    20-CV-4003
      vs.                                                                Presiding Judge:    C.J. Williams
RYAN LIZZA; HEARST MAGAZINE MEDIA, INC.,                                    Deputy Clerk:    Graham Carl
             Defendants.                                           Official Court Record:    Sarah Dittmer        Contract?  yes
                                                                    Contact Information:          reportingwhereur@yahoo.com
Date:     7/23/2020 Start:       1:00 p.m. Adjourn:   2:47 p.m. Courtroom: Courtroom 3
Recesses:                                                  Time in Chambers:                                 Telephonic? Yes
Appearances:        Plaintiff(s): Steven Biss
                   Defendant(s): Jonathan Donnellan, Nathaniel Boyer, Ravi Sitwala, Nicholas Klinefeldt
                 U.S. Probation:                                              N/A
                     Interpreter:              N/A                  Language:                     Certified:        Phone:
TYPE OF PROCEEDING:          MOTION HEARING
                                                                        Contested?    Yes     Continued from a previous date?      No
MOTION:         1.     Motion to Dismiss Amended Complaint                                                            Doc. #       33
             Ruling:   Reserved                                                                               Order to follow? Yes
                       Witness/Exhibit List is        N/A
                       The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                       with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09)
                       ¶7.
                       Miscellaneous: The Court heard argument from counsel on the defendants’ motion to dismiss.




                                                                                                                   Page 1 of 1

                Case 5:20-cv-04003-CJW-MAR Document 46 Filed 07/23/20 Page 1 of 1
